DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 26 are objected to for incorrect numbering of claim elements.
With respect to claims 1 and 26, the claims set forth a list of elements denoted “the following features” listed by lower case Roman numerals.  The list includes an element “v” and an element “viii” with no intervening vi or vii.  This numbering is incorrect and requires correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 9, 11, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitations “the coalescence process” and “the post-static-coalescer dispersion.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “the additional feed” and “the source feed.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the separator.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the second multiphase dispersion feed.”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4, 6-8, 16, 18, 21, 23, and 26-30 are allowed.
Claims 5, 9, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1-9, 11, 16-18, 21, 23, and 26-30, Examiner finds DE 3707285 A1 and Liverud (US 2008/0237140) to be the closest relevant prior art references.  DE 3707285 A1 discloses a method for separating dispersed liquids (e.g., gasoline, oil, etc.) from a stream of water, wherein a coalescence of liquid droplets is effected by creating zones of turbulence during the flow of the liquid.  The document further discloses the formation of turbulence during the flow of the liquid and demonstrates the formation of such turbulence in a flow channel using obstacles (see DE 3707285 A1, Abstract; Figs. 1-7; and columns 2 and 3 (or corresponding portions of the English translation found in the file)).  Liverud discloses an arrangement of tubes which provides flow paths for a fluid (see Liverud, Figs. 1 and 5).  The device can be used as a coalescer for increasing the size of droplets in a distributed fluid phase carried by a continuous fluid phase, wherein means are provided for generating a radial acceleration through each tube so as to promote movement of at least one fluid phase towards or away from a wall of the tube.  The document further describes that the means for generating the radial acceleration includes means for generating turbulence in the continuous phase (see Liverud, paragraph [0013]).  The means for generating turbulence may be surfaces of tubes or ducts (i.e. “obstacles”) defining the separate flow paths.  In a preferred embodiment, the means comprises one or more longitudinal vanes arranged to impart a rotational motion to fluid passing through the tube (see Liverud, paragraph [0024]).  However, neither DE 3707285 A1 nor Liverud disclose or otherwise suggest the full geometrical and operational criteria set forth in the independent claims, including minimum number of channel segments, ratio between segment length or obstacle size to segment width, minimum number of obstacles per segment, degree of turbulence per segment, distance between neighboring obstacles, ratio between the average velocity per segment and obstacle size, minimum residence time in the channel, and minimum volume fraction of the dispersed phase in the feed. Thus, Examiner finds Applicant’s claims patentable over the cited art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Mandrin (US 6,164,458) and Kokotov (WO 2010/079492 A1).  Mandrin discloses a method and corresponding apparatus for the turbulent coalescence and separation of a first liquid from a second liquid (see Mandrin, Abstract; and Figures).  Kokotov discloses a coalescence method and apparatus for separating immiscible liquids (see Kokotov, Abstract; and Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771